Exhibit C
                                                  U.S. Department of Justice

                                                  United. States Attorney
                                                  Northern District of California



                                SETTLEMENT AGREEMENT

        On the understandings specified below, the United States Attorney's Office in the
Northern District of California (the "Government") will not criminally prosecute Ripple Labs
Inc., a Delaware Corporation headquartered in San Francisco, California, and any and all
subsidiaries of Ripple Labs Inc., (collectively "Ripple Labs" or the "Company") for any of the
conduct described in the Statement of Facts, attached as Attachment A. The Government enters
into this Settlement Agreement ("Agreement") based on the individual facts and circumstances
presented by this case and the Company. Among the factors considered were the following: (a)
the Company's extensive cooperation with the Government; (b) the Company has committed to
continue to enhance its pre-existing Anti-Money Laundering program and training and internal
controls as set forth in Attachment B; (c) the Company has agreed to migrate a component of its
business as set forth in Attachment B; and (d) the Company has agreed to continue to cooperate
with the Government in any known, ongoing investigation of the conduct of the Company and its
officers, directors, employees, agents, and consultants relating to violations of the Bank Secrecy
Act. The Company enters into this Agreement under authority granted by its Board of Directors
in the form of a Board Resolution, a copy of which is attached as Attachment C.

       The Company admits, accepts, and acknowledges that it is responsible under United
States law for the acts of its officers, directors, employees, and agents as set forth in the
Statement of Facts attached hereto as Attachment A and incorporated by reference into this
Agreement, and that the facts described in Attachment A are true and accurate. The Company
expressly agrees that it shall not, through present or future attorneys, officers, directors,
employees, agents or any other person authorized to speak for the Company make any public
statement, in litigation or otherwise, contradicting the acceptance of responsibility by the
Company set forth above or the facts described in the Statement of Facts attached hereto as
Attachment A.

         The Company's obligations under this Agreement shall have a term of three (3) years
from the date that this Agreement is executed. However, the Company shall continue to
cooperate fully with the Government in any and all matters relating to Bank Secrecy Act
violations, subject to applicable law and regulations, until the date upon which all investigations
and prosecutions arising out of the conduct described in this Agreement are concluded, whether
or not those investigations are concluded within the term specified herein. The Company agrees
that its cooperation pursuant to this paragraph shall include, but is not limited to, the following:

       a) The Company shall truthfully disclose, consistent with applicable law and regulations
          including data protection and privacy laws, all information not protected by a valid
          claim of privilege or work product with respect to its activities, those of its parent
          company and affiliates, and those of its present and former directors, officers,
                                                 1

                                                 1
           employees, agents, and consultants concerning all matters relating to violations of the
           Bank Secrecy Act about which the Company has any knowledge or about which the
           Government may inquire. This obligation of truthful disclosure includes the
           obligation of the Company to provide to the Government, upon request, any
           document, record or other tangible evidence relating to such violations of the Bank
           Secrecy Act about which the Government may inquire of the Company,

       b) Upon request of the Government, with respect to any issue relevant to its
          investigation of violations of the Bank Secrecy Act in connection with the operations
          of the Company, or any of its present or former subsidiaries or affiliates, the
          Company shall designate knowledgeable employees, agents or attorneys to provide to
          the Government the information and materials described in (a) above on behalf of the
          Company. It is further understood that the Company must at all times provide
          complete, truthful, and accurate information.

       c) With respect to any issue relevant to the Govermnent's investigation of violations of
          the Bank Secrecy Act in connection with the operations of the Company, its parent
          company, or any of its present or former subsidiaries or affiliates, the Company shall
          ensure that the Government is given access to all current and, to the extent possible,
          former directors, officers, employees, agents, and consultants of the Company for
          interviews and testimony in the United States. This obligation includes, but is not
          limited to, sworn testimony before a federal grand jury or in federal trials, as well as
          interviews with federal law enforcement and regulatory authorities. Cooperation
          under this Paragraph shall include identification of witnesses who, to the knowledge
          of the Company, may have material information regarding the matters under
          investigation.

       d) With respect to any information, testimony, documents, records or other tangible
          evidence provided to the Government pursuant to this Agreement, the Company
          consents to any and all disclosures, subject to applicable law and regulations, to other
          governmental authorities, including United States authorities of such materials as the
          Government, in its sole discretion, shall deem appropriate.

       The Company represents that it has implemented and will continue to implement a
compliance program as described in Attachment B, designed to prevent and detect violations of
the Bank Secrecy Act throughout its operations, including those of its affiliates, agents, and joint
ventures.

        The Company agrees to pay forfeiture in the amount of $450,000.00 in the form of a
cashier check payable to the United States Treasury Department within thirty (30) business days
of signing of this Settlement Agreement by sending the cashier check to the United States
Attorney's Office, Attn: AUSA Kathryn Haun and AUSA Arvon 3. Perteet, 450 Golden Gate
Avenue, 11th floor, San Francisco, CA, 94102. The Company acknowledges that no United
States tax deduction may be sought in connection with the payment of any part of this
$450,000.00 forfeiture.



                                                 2
                                                 2
        The Government agrees, except as provided herein, that it will not bring any criminal or
civil case against the Company relating to any of the conduct described in the Statement of Facts,
attached as Attachment A hereto. The Government, however, may use any information related
to the conduct described in the attached Statement of Facts against the Company: (a) in a
prosecution for perjury or obstruction of justice; (b) in a prosecution for making a false
statement; (c) in a prosecution or other proceeding relating to any crime of violence; or (d) in a
prosecution or other proceeding relating to a violation of any provision of Title 26 of the United
States Code; provided that any such prosecution or other proceeding does not relate to any
potentially obstructive conduct disclosed by the Company to the Government prior to the signing
of this Agreement. This Paragraph does not provide any protection against prosecution for any
future conduct by the Company. In addition, this Paragraph does not provide any protection
against prosecution of any present or former officer, director, employee, shareholder, agent,
consultant, contractor, or subcontractor of the Company for any violations committed by them.

        If, during the term of this Agreement, the Government determines, in its sole discretion,
that the Company has breached the Agreement by (a) committing any felony under U.S. federal
law subsequent to the signing of this Agreement, (b) at any time providing in connection with
this Agreement deliberately false, incomplete, or misleading information, (c) failing to cooperate
as set forth in this Agreement, (d) committing acts that, had they occurred within the
jurisdictional reach of the Bank Secrecy Act, would be a violation of the Bank Secrecy Act, or
(e) otherwise failing specifically to perform or to fulfill completely each and every one of the
Company's obligations under the Agreement, the Company shall thereafter be subject to
prosecution for any federal criminal violation of which the Government has knowledge. Any
such prosecution may be premised on information provided by the Company. Any such
prosecution that is not time-barred by the applicable statute of limitations on the date of the
signing of this Agreement may be commenced against the Company notwithstanding the
expiration of the statute of limitations between the signing of this Agreement and the expiration
of the term of this Agreement plus one year. Thus, by signing this Agreement, the Company
agrees that the statute of limitations with respect to any such prosecution that is not time-barred
on the date of the signing of this Agreement shall be tolled for the term of this Agreement plus
one year.

        In the event that the Government determines that the Company has breached this
Agreement, the Government agrees to provide the Company with written notice of such breach
prior to instituting any prosecution resulting from such breach. Within thirty (30) days of receipt
of such notice, the Company shall have the opportunity to respond to the Government in writing
to explain the nature and circumstances of such breach, as well as the actions the Company has
taken to address and remediate the situation, which explanation the Government shall consider in
determining whether to institute a prosecution.

       In the event that the Government determines that the Company has breached this
Agreement: (a) all statements made by or on behalf of the Company to the Government or to the
Court, including the attached Statement of Facts, and any testimony given by the Company
before a grand jury, a court, or any tribunal, or at any legislative hearings, whether prior or
subsequent to this Agreement, and any leads derived from such statements or testimony, shall be
admissible in evidence in any and all criminal proceedings brought by the Government against
the Company; and (b) the Company shall not assert any claim under the United States
                                                 3
                                                3
Constitution, Rule 11(0 of the Federal Rules of Criminal Procedure, Rule 410 of the Federal
Rules of Evidence, or any other federal rule that statements made by or on behalf of the
Company prior or subsequent to this Agreement, or any leads derived therefrom, should be
suppressed or are otherwise inadmissible. The decision whether conduct or statements of any
current director or employee, or any person acting on behalf of, or at the direction of, the
Company will be imputed to the Company for the purpose of determining whether the Company
has violated any provision of this Agreement shall be in the sole discretion of the Government.

       This Agreement is binding on the Company and the Government but specifically does not
bind any other federal agencies, or any state, local or foreign law enforcement or regulatory
agencies, or any other authorities, although the Government will bring the cooperation of the
Company and its compliance with its other obligations under this Agreement to the attention of
such agencies and authorities if requested to do so by the Company. It is further understood that
the Company and the Government may disclose this Agreement to the public.


(continued on page 5)




                                               4
                                               4
        This Agreement sets forth all the terms of the agreement between the Company and the
Government. No amendments, modifications or additions to this Agreement shall be valid
unless they are in writing and signed by the Government, the attorneys for the Company, and a
duly authorized representative of the Company.

                                                        MELINDA HAAG
                                                        United States Attorney




       DATE:   sic As-                           BY:
                                                        KATHRYN HAUN
                                                        Assistant United States Attorney


       DATE:   515-1 isr
                                                        ARV S J. PER
                                                        Assistant United States Attorney


      AGREED AND CONSENTED TO:


       DATE:    S   J4 f r                       BY:
                                                        NORMAN REED
                                                        General Counsel
                                                        Ripple Labs Inc.



       APPROVED BY:


      DATE:    51                                BY:
                                                        GIANT P. FONDO
                                                        Goodwin Procter LLP


       DATE:   s- I 41 I                         13Y:
                                                                HEW L. SC       ARTZ
                                                        I3oies, Schiller & Flexner LLP




                                             5
     ATTACHMENT A: STATEMENT OF FACTS AND VIOLATIONS


                    I.    INTRODUCTION AND BACKGROUND

1.     Ripple Labs Inc. ("Ripple Labs") is a corporation registered in Delaware and
       headquartered in San Francisco, California. NewCoin, Inc. and OpenCoin, Inc.
       ("OpenCoin") are the predecessors of Ripple Labs.

2.     Ripple Labs facilitated transfers of virtual currency and provided virtual currency
       exchange transaction services.

3.     The currency of the Ripple network, known as "XRP," was pre-mined. In other
       words, unlike some other virtual currencies, XRP was fully generated prior to its
       distribution. As of 2015, XRP is the second-largest cryptocurrency by market
       capitalization, after Bite() in.

4.     XRP Fund II, LLC, a wholly-owned subsidiary of Ripple Labs, was incorporated in
       South Carolina on July 1, 2013. On July 2, 2014, XRP Fund II changed its name to
       XRP II, LLC. During a portion of the relevant timeframe, the entity was named XRP
       Fund II, LLC, but it will be referred to as XRP II throughout this document.

                            II.    LEGAL FRAMEWORK

5.     The U.S. Attorney's Office for the Northern District of California ("U.S. Attorney's
       Office") is a component of the Justice Department. The Financial Crimes
       Enforcement Network ("FinCEN") is a bureau within the Department of Treasury.
       The Bank Secrecy Act and its implementing regulations require Money Services
       Businesses ("MSBs") to register with FinCEN by filing a Registration of Money
       Services Business ("RMSB"), and renewing the registration every two years. See 31
       U.S.C. § 5330; 31 C.F.R. § 1022.380. Operation of an MSB without the appropriate
       registration also violates federal criminal law. See 18 U.S.C. § 1960(b)(1)(B). This
       is a requirement separate and apart from state licensing requirements, if any, that may
       be required by law.

6.     On March 18, 2013, FinCEN released guidance clarifying the applicability of
       regulations implementing the Bank Secrecy Act, and the requirement for certain
       participants in the virtual currency arena to register as MSBs under federal law. See
       FIN-2013-G0001, Application of. FinCEN's Regulations to Persons Administering,
       Exchanging, or Using Virtual Currencies (Mar. 18, 2013) (the "Guidance"). Among
       other things, the Guidance defines two categories of participants in the virtual
                                            1
                                            6
      currency ecosystem: "exchangers" and "administrators." The Guidance states that
      exchangers and administrators of virtual currencies are money transmitters (a type of
      MSB) under FinCEN's regulations, and therefore are required to register with
      FinCEN as money service businesses.

7.    Specifically, the Guidance defines an exchanger as a person or entity "engaged as a
      business in the exchange of virtual currency for real currency, funds, or other virtual
      currency." The Guidance also defines an administrator of virtual currency as a person
      or entity "engaged as a business in issuing (putting into circulation) a virtual
      currency, and who has the authority to redeem (to withdraw from circulation) such
      virtual currency."

8.    Both exchangers and administrators are MSBs that must register with FinCEN unless
      they fall within an exemption. And regardless of whether they have registered as
      required, MSBs are subject to certain additional requirements under the Bank Secrecy
      Act and its implementing regulations.

9.    The Bank Secrecy Act and its implementing regulations require MSBs to develop,
      implement, and maintain an effective written anti-money laundering ("AML,")
      program that is reasonably designed to prevent the MSB from being used to facilitate
      money laundering and the financing of terrorist activities. See 31 U.S.C. §§
      5318(0(2) and 5318(h); 31 C.F.R. § 1022.210.

10.   Under the Bank Secrecy Act, an MSB is required to implement an AML program
      that, at a minimum: (a) incorporates policies, procedures and internal controls
      reasonably designed to assure ongoing compliance; (b) designates an individual
      responsible for assuring day to day compliance with the program and Bank Secrecy
      Act requirements; (c) provides training for appropriate personnel including training in
      the detection of suspicious transactions; and (d) provides for independent review to
      monitor and maintain an adequate program. 31 C.F.R. §§ 1022.210(d).

11.   Further, an MSB must report transactions that the MSB "knows, suspects, or has
      reason to suspect" are suspicious, if the transaction is conducted or attempted by, at,
      or through the MSB, and the transaction involves or aggregates to at least $2,000.00
      in funds or other assets. 31 C.F.R. § 1022.320(a)(2). A transaction is "suspicious" if
      the transaction: (a) involves funds derived from illegal activity; (b) is intended or
      conducted in order to hide or disguise funds or assets derived from illegal activity, or
      to disguise the ownership, nature, source, location, or control of finds or assets
      derived from illegal activity; (c) is designed, whether through structuring or other
      means, to evade any requirement in the Bank Secrecy Act or its implementing
      regulations; (d) serves no business or apparent lawful purpose, and the MSB knows of
                                           2
                                           7
      no reasonable explanation for the transaction after examining the available facts,
      including the background and possible purpose of the transaction; or (e) involves use
      of the MSB to facilitate criminal activity, Id.

12.   As part of their risk assessment and risk mitigation plans, MSBs are required to
      implement Know-Your-Customer/Know-Your-Counterparty procedures.                   Such
      procedures allow the MSB to assess the risk involved in providing account-based or
      transactional services to customers based on their identity and profile, and to comply
      with their AML Program requirements regarding foreign agents or foreign
      counterparties. See FinCEN Interpretive Release 2004-1, Anti-Money Laundering
      Program Requirements for Money Service Businesses With Respect to Foreign
      Agents or Foreign Counterparties, 69 Fed. Reg. 74,439 (Dec. 14, 2004).

13.   Financial institutions, including MSBs, are also subject to the Funds Transfer Rule,
      31 C.F.R. § 1010.410(e), which provides that (subject to certain exceptions) for
      individual transactions of $3,000,00 or above, the transmitting financial institution
      must obtain, verify, and keep key information (set forth in the regulation) from the
      transmitting party (the transmittor). If acting as an intermediary financial institution,
      it must obtain and keep key information (the transmittal order received) from the
      transmittor's financial institution. And, if acting as the financial institution for the
      recipient of the funds, the financial institution must obtain, verify, and keep key
      information (also set forth in the regulation) from► the recipient. The same financial
      institution may be acting as both transmittor's and recipient's financial institution.

14.   Similarly, financial institutions, including MSBs, are subject to the Funds Travel
      Rule, 31 C.F.R. § 1010.410(f), which provides that (subject to certain exceptions) for
      individual transactions of $3,000,00 or more, the transmittor's financial institution
      must pass on key information from the transmittor and the transaction to any
      intermediary financial institution; if acting as the intermediary financial institution, it
      must pass on this information to the recipient's financial institution; And, if acting as
      the recipient's financial institution, it must receive, evaluate, and store this
      information received from the intermediary or the transmittor's financial institution.

15.   The FinCEN registration requirement and other requirements of the Bank Secrecy
      Act are independent obligations. An MSB's failure to register with FinCEN does not
      relieve an MSB of its obligations under the Bank Secrecy Act and implementing
      regulations. Nor does an MSB's registration with FinCEN mean that the MSB has
      fulfilled all of its requirements under the Bank Secrecy Act and regulations. In other
      words, an MSB might have complied with the Bank Secrecy Act and implementing
      regulations, but failed to register as an MSB with FinCEN. Likewise, an entity might


                                            3
                                             8
      have registered as an MSB with FinCEN, but not have complied with the Bank
      Secrecy Act and implementing regulations.

                                  III.   VIOLATIONS

A.    Ripple Labs's Operation as a Money Services Business in March-April 2013

16.   Ripple Labs has previously described itself in federal court filings and in a sworn
      affidavit as "a currency exchange service providing on-line, real-time currency
      trading and cash management . . . . Ripple facilitates the transfers of electronic cash
      equivalents and provides virtual currency exchange transaction services for
      transferrable electronic cash equivalent units having a specified cash value." See
      Ripple Labs, Inc, v. Lacore Enterprises, LLC, Motion for Preliminary Injunction, 13-
      cv-5974-RS/KAW (N.D. Cal. 2013) (emphasis added).

17.   From at least March 6, 2013, through April 29, 2013, Ripple Labs sold convertible
      virtual currency known as "XRP."

18.   Ripple Labs was not registered with FinCEN as an MSB while engaging in these
      sales.

19.   As described in Paragraphs 6 and 7 above, on March 18, 2013, FinCEN released
      guidance that clarified the applicability of existing regulations to virtual currency
      exchangers and administrators. Among other things, this Guidance expressly noted
      that such exchangers and administrators constituted "money transmitters" under the
      regulations, and therefore must register as MSBs.

20.   Notwithstanding the Guidance, and after that Guidance was issued, Ripple Labs
      continued to engage in transactions whereby it sold Ripple currency ()CRP) for fiat
      currency (i.e., currency declared by a government to be legal tender) even though it
      was not registered with FinCEN as an MSB. Throughout the month of April 2013,
      Ripple Labs effectuated multiple sales of XRP currency totaling over approximately
      $1.3 million U.S. dollars.

21.   During the time frame that it was engaged in these sales and operated as a money
      transmitter, Ripple Labs failed to establish and maintain an appropriate anti-money
      laundering program. Ripple failed to have adequate policies, procedures, and internal
      controls to ensure compliance with the Bank Secrecy Act and its implementing
      regulations. Moreover, Ripple Labs failed to designate a compliance officer to assure
      compliance with the Bank Secrecy Act, had no anti-money laundering training in
      place, and failed to have any independent review of its practices and procedures.
                                           4
                                           9
B.    XRP H's Program and Reporting Violations

22.   On July 1, 2013, Ripple Labs incorporated a subsidiary, XRP Fund II, LLC ("XRP
      Fund II"), now known as XRP II, LLC, in South Carolina. XRP II was created to
      engage in the sale and transfer of the convertible virtual currency, XRP, to various
      third parties on a wholesale basis. XRP II sold XRP currency in exchange for fiat
      currency in much the same way that Ripple Labs had previously done from March
      through April 2013. In other words, XRP II replaced Ripple Labs as a seller of XRP.

23.   By on or about August 4, 2013, XRP II was engaged in the sale of XRP currency to
      third-party entities.

24.   On September 4, 2013, XRP II registered with FinCEN as an MSB.

25.   As of the date XRP II engaged in sales of virtual currency to third parties in exchange
      for value, XRP II became subject to certain requirements under the Bank Secrecy Act
      and its implementing regulations, as described in Paragraphs 5 through 15 above,
      XRP II was required to have an effective written AML program, to implement that
      program, and to have an anti-money laundering compliance officer.

26.   Notwithstanding these requirements, despite engaging in numerous sales of virtual
      currency to third parties, XRP II failed to have an effective, written AML program.
      For example:

      a) It was not until September 26, 2013, that XRP II developed a written AML
         program. Prior to that time, XRP II had no written AML program;

      b) It was not until late January 2014 that XRP II hired an AML compliance officer,
         some six months after it began to engage in sales of virtual currency to third
         parties;

      c) XRP II had inadequate internal controls reasonably designed to ensure
         compliance with the Bank Secrecy Act;

         XRP II failed to conduct an AML risk assessment until March 2014;

      e) XRP II did not conduct training on its AML program until nearly a year after
         beginning to engage in sales of virtual currency, by which time Ripple Labs was
         aware of a federal criminal investigation; and
                                           5
                                          10
         XRP II did not conduct an independent review of its AML program until nearly a
         year after it began to engage in sales of virtual currency, by which time Ripple
         Labs was aware of a federal criminal investigation.

27.   Further, from the date XRP II began engaging in sales of virtual currency to third
      parties, XRP II was required to report transactions that it knew, suspected, or had
      reason to suspect were suspicious and where the transactions or attempted
      transactions involved or aggregated to at least $2,000.00 in funds or other assets. See
      31 C.F.R. § 1022.320(a)(2).

28.   In addition to XRP II's lack of an effective AML program, XRP II also engaged in a
      series of transactions for which it either failed to file, or untimely filed, suspicious
      activity reports. For example:

      a) On September 30, 2013, XRP II negotiated an approximately $250,000.00
         transaction by email for a sale of XRP virtual currency with a third-party
                      XRP II provided that individual with a "know your customer"
         ("KYC") form and asked that it be returned along with appropriate identification
         in order to move forward with the transaction. The individual replied that another
         source would provide the XRP virtual currency and did not "require anywhere
         near as much paperwork" and essentially threatened to go elsewhere. Within
         hours, XRP II agreed by email to dispense withits KYC requirement and move
         forward with the transaction. Open source information indicates that this
         individual, an investor in Ripple Labs, has a prior three-count federal felony
         conviction for dealing in, mailing, 'and storing explosive devices and had been
         sentenced to prison, see United States v. Roger Ver, CR 1-20127-JF (N.D. Cal.
         2002);

      b) In November 2013, XRP II rejected an approximately $32,000.00 transaction
         because it doubted the legitimacy of the overseas customer's source of funds.
         XRP II failed to file a suspicious activity report for this transaction; and

      c) In January 2014, a Malaysian-based customer sought to purchase XRP from XRP
         H, indicating that he wanted to use a personal bank account for a business
         purpose. Because of these concerns, XRP II declined the transaction but again
         failed to file a suspicious activity report for the transaction.




                                           6
                                           11
            ATTACHMENT B. REMEDIAL FRAMEWORK


1.   Monetary Penalties:
     Ripple Labs Inc. and XRP II, LLC (formerly known as XRP Fund II, LLC) agree to
     forfeit $450,000.00 to the Office of the United States Attorney for the Northern
     District of California ("U.S. Attorney's Office"). Ripple Labs and XRP II further
     agree to pay a civil money penalty to FinCEN in the amount of $700,000.00, within
     30 days of the date of this agreement. Payment of the forfeiture to the U.S.
     Attorney's Office shall be deemed creditable toward FinCEN's civil money penalty.

2.   Migration of Ripple Trade/Ripple Wallet to Registered MSB:
     Within 30 days of the date of this agreement, Ripple Labs and XRP II will move its
     service known as Ripple Trade (formerly known as Ripple Wallet, which allows end
     users to interact with the Ripple protocol to view and manage their XRP and fiat
     currency balances), and any such functional equivalent, to a money services business
     that is registered with FinCEN (the "Ripple Trade MSB").

        a) Any sale or transmission of XRP by Ripple Labs or any of its subsidiaries
           shall be conducted only through an entity registered with FinCEN;

        b) Users of Ripple Trade (which will include all users registering after the date
           of this agreement and any existing users who register at the request of Ripple
           Labs) will be required to submit customer identification information, as
           required under the rules governing money services businesses, to the Ripple
           Trade MSB;

        c) Ripple Labs, via the Ripple Trade MSB, will offer incentives, including but
           not limited to XRP giveaways, for existing Ripple Trade users to transfer a
           wallet with customer identification information or account (that is, a wallet or
           account with customer identification information); and

        d) After 180 days of the date of this agreement, Ripple Labs will (I) prevent any
           existing Ripple Trade user who has not transferred to a wallet or account with
           customer identification information from accessing the Ripple protocol
           through the Ripple Trade client, and (2) not otherwise provide any support of
           any kind to such a user in accessing the Ripple protocol.




                                         1
                                        12
3.   Maintenance of Registration:
     Ripple Labs and XRP H will maintain, or continue to maintain, XRP II's and the
     Ripple Trade MSB's registrations with FinCEN, including such re-registrations
     required by 31 U.S.C. § 5330.

4.   Effective AML Program:
     XRP II and the Ripple Trade MSB will implement and maintain, or will continue to
     maintain, an effective anti-money laundering ("AML") program, risk assessment, and
     other compliance measures as required by applicable law, including the Bank Secrecy
     Act and its implementing regulations.

5.   AML Compliance Officer:
     XRP II and the Ripple Trade MSB will maintain, or will continue to maintain, an
     anti-money laundering compliance officer to ensure day-to-day compliance with their
     obligations under the Bank Secrecy Act and its implementing regulations.

6.   Training Program:

        a) Within 45 days after the date of this agreement, XRP II and the Ripple Trade
           MSB will create an AML training program for Bank Secrecy Act/AML
           compliance and will provide a copy of the training program to the U.S.
           Attorney's Office and FinCEN;

        b) Within 45 days of the date of this agreement, XRP Fund II and the Ripple
           Trade MSB will provide training to each of their employees and provide to the
           U.S. Attorney's Office and FinCEN written evidence of such training,
           including a certification of such training, the name of each employee who
           attended such training, and the dates of such training.

7.   External audit:
     Within 60 days, XRP II and the Ripple Trade MSB will secure and retain an
     independent, external, and qualified party or entity (the "Third-Party Reviewer"), not
     subject to any conflict of interest, and subject to FinCEN's and the U.S. Attorney's
     Office's determination of non-objection, to examine their Bank Secrecy Act
     compliance programs and evaluate whether the programs are reasonably designed to
     ensure and monitor compliance with the requirements of the Bank Secrecy Act and
     the FinCEN rules applicable to money services businesses. Three reviews will occur:
     the first will commence within one year of this agreement; the second will occur in
     2018; and the third will occur in 2020. Each review will cover the previous two

                                         2
                                         13
      years, with no less than six months' worth of transactional analysis of those
      transactions in which XRP II and the Ripple Trade MSB was a party or served as an
      exchanger. The Third-Party Reviewer will prepare a written report for each
      company's audit committee and the board of directors, setting forth its findings, and
      will transmit the report and all draft reports to the U.S. Attorney's Office and FinCEN
      simultaneously with any transmission to XRP II, the Ripple Trade MSB, or their
      agents. To the extent that the report identifies any material deficiencies in XRP II's
      or the Ripple Trade MSB's programs and procedures, XRP II and the Ripple Trade
      MSB shall address and rectify the deficiencies as soon as is reasonably practicable.

8.    Enhancements to Ripple Protocol:
      Within 60 days, Ripple Labs, XRP II, and the Ripple Trade MSB will improve, and
      upon request provide any information requested by FinCEN or the U.S. Attorney's
      Office as to the use and improvement of, existing analytical tools applicable to the
      Ripple protocol, including: (1) reporting regarding any counterparty using the Ripple
      protocol; (2) reporting as to the. flow of funds within the Ripple protocol; and (3)
      reporting regarding the degree of separation.

9.    Look-Back for Suspicious Activity:
      Within 180 days of the date of this agreement, Ripple Labs and XRP II will conduct a
      review of all prior transactions and attempted transactions to which Ripple Labs
      and/or XRP II was a party or served as an exchanger, within the last three years
      involving or aggregating to at least $2,000.00 in funds or other assets. For any such
      transaction for which it is known, suspected, or there is a reason to suspect that the
      transaction (a) involves funds involved in illegal activity; (b) is intended or conducted
      in order to hide or disguise funds or assets derived from illegal activity, or to disguise
      the ownership, nature, source, location, or control of funds or assets derived from
      illegal activity; (c) is designed, whether through structuring or other means, to evade
      any requirement in the Bank Secrecy Act or its implementing regulations; (d) serves
      no business or apparent lawful purpose, where the MSB knows of no reasonable
      explanation for the transaction after examining the available facts, including the
      background and possible purpose of the transaction; or (e) involves use of the MSB to
      facilitate criminal activity, Ripple Labs and/or XRP II will file a Suspicious Activity
      Report within 30 days of such determination.

10.   Transaction Monitoring:
      Ripple Labs will institute AML programmatic transaction monitoring across the
      entire Ripple protocol, and will report the results of such monitoring to the U.S.
      Attorney's Office, FinCEN, and any other law enforcement or regulatory agency

                                            3
                                           14
      upon request. The monitoring and reporting must include, at a minimum: (a) risk
      rating of accounts based on the particular gateway used; (b) dynamic risk tools to
      facilitate investigation of suspicious activity, including counterparty reporting, flow
      of funds reporting, account flagging of suspicious accounts, and degrees of separation
      reporting; and (c) other reports of protocol-wide activity regarding any unlawful
      activity.

11.   Funds Travel Rule and Funds Transfer Rule:
      XRP II and the Ripple Trade MSB will ensure, or continue to ensure, that all
      transactions made using XRP II, Ripple Trade, or Ripple Wallet will be, or will
      continue to be, in compliance with the Funds Transfer Rule and the Funds Travel
      Rule.




                                           4
                                          15
A7TACHMENT               RaOLUTIONS OF THE BOARD OF DIRECTORS


   The following resolutions were duly adopted at a meeting of the Board of Directors of
Ripple Labs Inc. ("Ripple") held on May 4, 2015:

   WHEREAS, Ripple has been engaged in discussions through counsel with the U.S.
Attorney's Office for the Northern District of California (U.S. Attorney's Office), a
component of the U.S. Department of Justice, in connection with a criminal investigation (the
"Investigation") being conducted by the U.S. Attorney's Office and the Internal Revenue
Service Criminal Investigation (IRS CI); and

    WI I liREAS, the Ripple Board of Directors has determined that it is in the best interests
of Ripple to enter into a Settlement Agreement with the U.S. Attorney's Office, which would
resolve the Investigation; it is therefore

    RESOLVED that the Ripple Board of Directors consents to the resolution of discussions
with the -U.S. Attorney's Office by entering into the Settlement Agreement and Attachments
thereto in the same form in all substantive respects as those reviewed by the Board of
Directors on May 4, 2015; and it is further

    RESOLVED that the Ripple Board of Directors authorizes Norman Reed, Ripple's
General Counsel, and outside counsel representing Ripple from Goodwin Procter LLP,
Menlo Park, California, and from Boies, Schiller & Flexner LLP, New York, New York, to
execute the Agreement on behalf of Ripple and for them, and for other appropriate officers of
Ripple, to take any and all other actions as may be necessary or appropriate, and to approve
the forms, terms, or provisions of any agreements or other documents as may be necessary or
appropriate to carry out and effectuate the purpose and ' nt of the foregoing.




                                                   RMAN REED
                                                General Counsel
                                                Ripple Labs Inc.




                                          16
